— Appeal by the defendant from three judgments of the County Court, Westchester County (Nicolai, J.), all rendered December 21, 1987, convicting him of robbery in the first degree (three counts, one as to each Superior Court Information), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The sentencing court did not improvidently exercise its discretion in denying the defendant’s written motion for leave to withdraw his guilty pleas without conducting a formal hearing. The defendant was "fully informed of the rights he was waiving by pleading guilty and admitted the acts constituting the crime[s] without making any claim of innocence” (People v Cannon, 150 AD2d 383). His subsequent claims of innocence and conclusory assertions of coercion, made only through counsel, are not supported by the record and did not warrant a hearing on vacatur of the defendant’s pleas (see, People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067; see also, People v Dixon, 29 NY2d 55; cf., People v Stubbs, 92 AD2d 923).
The defendant’s claim that his sentences should be reduced is without merit. The defendant pleaded guilty with the understanding that he would receive those sentences and he shows no basis to complain that they are excessive (People v Kazepis, 101 AD2d 816). Sullivan, J. P., Harwood, Ritter and Copertino, JJ., concur.